DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/26/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2021/0104611) in view of You (US 2021/0134837).
Regarding claim 1, Yu discloses, in at least figures 1-7 and related text, an integrated circuit including a plurality of standard cells (CR1/CR2/CR3, [32], [34]), the integrated circuit comprising: 
a first standard cell group (CR1/CR2, [32], [34]) including at least two first standard cell (CR1, CR2, [32], [34]); 
a second standard cell group (CR3, [32], [34]) adjacent to the first standard cell group (CR1/CR2, [32], [34]) in a first direction (x direction, figures), the second standard cell group (CR3, [32], [34]) including at least one second standard cell (CR3, [32], [34]); and 
a first gate (DG1/l1a, DG2/l1b, [35], [92]) bordered by one side of at least one of the first standard cells (CR1, CR2, [32], [34]) and one side of the at least one second standard cell (CR3, [32], [34]), 
wherein each of the at least two first standard cells (CR1, CR2, [32], [34]) and the at least one second standard cell (CR3, [32], [34]) includes a p-type transistor (pFET) ([39]) and an n-type transistor (nFET) ([39]) which are integrated, 
wherein each of the at least two first standard cells (CR1, CR2, [32], [34]) and the at least one second standard cell (CR3, [32], [34]) has first wiring lines (CW1/IW/CW2/OW, [57]) of different designs (figures), and 
wherein each of the at least two first standard cells (CR1, CR2, [32], [34]) and the at least one second standard cell (CR3, [32], [34]) has the same ([39], figures) or different placement of an active region (AR1/AR2, [39]) according to a corresponding design (figures).
Yu does not explicitly disclose a first insulating gate.
You teaches, in at least figures 1-5 and related text, the device comprising a first insulating gate (150, [32]), for the purpose of providing an integrated circuit capable of enhancing the integration degree of a layout and improving the performance and reliability of a designed semiconductor device, by routing a source end of a transistor with a plurality of wiring layers ([5]).
Yu and You are analogous art because they both are directed to integrated circuit and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yu with the specified features of You because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Yu to have the first insulating gate, as taught by You, for the purpose of providing an integrated circuit capable of enhancing the integration degree of a layout and improving the performance and reliability of a designed semiconductor device, by routing a source end of a transistor with a plurality of wiring layers ([5], You).
Regarding claim 2, Yu in view of You discloses the integrated circuit of claim 1 as described above.
Yu further discloses, in at least figures 1-7 and related text, a first active region (AR1, [39]) extending in a first direction (x direction, figures) and on which the p-type transistor is disposed ([39]); 
a second active region (AR2, [39]) extending in the first direction (x direction, figures) and on which the n-type transistor is disposed ([39]); 
an active region separation layer (12, [83]) configured to separate the first active region (AR1, [39]) from the second active region (AR2, [39]); 
at least one gate stack (G1/G2/G3, [37]) extending in a second direction (y direction, figures) and intersecting the first active region (AR1, [39]), the second active region (AR2, [39]), and the active region separation layer (12, [83]); and 
at least two source/drain contacts (CA11 to CA33, [42]) extending in the second direction (y direction, figures) and intersecting at least one of the first active region (AR1, [39]) or the second active region (AR2, [39]), the source/drain contacts (CA11 to CA33, [42]) being spaced apart from each other between the gate stacks (G1/G2/G3, [37]) or between the first insulating gate (DG1/l1a, DG2/l1b, [35], [92]) and the gate stack (G1/G2/G3, [37]), 
wherein the first wiring lines (CW1/IW/CW2/OW, [57]) are disposed at a first metal level connected to the gate stack (G1/G2/G3, [37]) or the source/drain contact (CA11 to CA33, [42]) through a via (VB1 to VB3, VA11 to VA33, [37]).
Regarding claim 8, Yu discloses, in at least figures 1-7 and related text, an integrated circuit comprising: 
at least one first standard cell (CR1/CR2, [32], [34]); 
a second standard cell (CR3, [32], [34]) adjacent to a side surface of the at least one first standard cell (CR1/CR2, [32], [34]) in a first direction (x direction, figures); and 
a first wiring line (CW1/IW/CW2/OW, [57]) disposed on the at least one first standard cell (CR1/CR2, [32], [34]) or the second standard cell (CR3, [32], [34]), 
wherein each of the at least one first standard cell (CR1/CR2, [32], [34]) and the second standard cell (CR3, [32], [34]) has the first wiring line (CW1/IW/CW2/OW, [57]) disposed according to a different metal track design (M1, [123]-[125], figures), 
wherein each of the at least one first standard cell (CR1/CR2, [32], [34]) and the second standard cell (CR3, [32], [34]) includes: 
at least one first active region (AR1, [39]) extending in the first direction (x direction, figures) and on which a p-type transistor is disposed ([39]); 
at least one second active region (AR2, [39]) extending in the first direction (x direction, figures) and on which an n-type transistor is disposed ([39]); 
an active region separation layer (12, [83]) extending in the first direction (x direction, figures) and disposed between the first active region (AR1, [39]) and the second active region (AR2, [39]); 
an gate (DG1/l1a, DG2/l1b, [35], [92]) and at least one gate stack (G1/G2/G3, [37]) extending in a second direction (y direction, figures) and intersecting the first active region (AR1, [39]), the second active region (AR2, [39]), and the active region separation layer (12, [83]); and 
at least two source/drain contacts (CA11 to CA33, [42]) extending in the second direction (y direction, figures) and disposed between the gate stacks (G1/G2/G3, [37]) adjacent to each other in the first direction (y direction, figures), 
wherein the metal track design (M1, [123]-[125], figures) includes a plurality of metal tracks (M1 of CW1/IW/CW2/OW, [57]) on which the first wiring line (CW1/IW/CW2/OW, [57]) can be disposed on a standard cell basis, and 
wherein the first wiring line (CW1/IW/CW2/OW, [57]) is connected to the gate stack (G1/G2/G3, [37]) or the source/drain contact (CA11 to CA33, [42]) through a via (VB1 to VB3, VA11 to VA33, [37]).
Yu does not explicitly disclose a insulating gate.
You teaches, in at least figures 1-5 and related text, the device comprising a insulating gate (150, [32]), for the purpose of providing an integrated circuit capable of enhancing the integration degree of a layout and improving the performance and reliability of a designed semiconductor device, by routing a source end of a transistor with a plurality of wiring layers ([5]).
Yu and You are analogous art because they both are directed to integrated circuit and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yu with the specified features of You because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Yu to have the insulating gate, as taught by You, for the purpose of providing an integrated circuit capable of enhancing the integration degree of a layout and improving the performance and reliability of a designed semiconductor device, by routing a source end of a transistor with a plurality of wiring layers ([5], You).
Regarding claim 13, Yu in view of You discloses the integrated circuit of claim 8 as described above.
Yu further discloses, in at least figures 1-7 and related text, a length of the first standard cell (CR1/CR2, [32], [34]) in the second direction (y direction, figures) is equal to (figures) or at least twice a length of the second standard cell (CR3, [32], [34]) in the second direction (y direction, figures).
Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 and 3 that recite “the corresponding design includes a plurality of preset metal tracks, and each of the first wiring lines is disposed on any one of the metal tracks” in combination with other elements of the base claims 1 and 3.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 and 7 that recite “a third standard cell group adjacent to the first standard cell group in a second direction and including at least one third standard cell; a power wiring line extending in the first direction, the power wiring line being bordered by the other side of at least one of the first standard cells and one side of the at least one third standard cell” in combination with other elements of the base claims 1 and 7.
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 8 and 9 that recite “at least one second metal track extending in the first direction and disposed on the first active region or the second active region; at least one fourth metal track extending in the first direction and disposed on the first active region or the second active region in parallel to the third metal track without being disposed on the same line as the second metal track” in combination with other elements of the base claims 8 and 9.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 8 and 11 that recite “at least one segment extending in the second direction” in combination with other elements of the base claims 8 and 11.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 8 and 12 that recite “a third standard cell adjacent to the at least one first standard cell in the second direction; one side of the third standard cell borders a power wiring line with the other side of the at least one first standard cell” in combination with other elements of the base claims 8 and 12.
Claims 14-20 are allowed because the prior art of record neither anticipates nor render obvious the limitations of the base claims 14 that recite “a third standard cell group bordering a second side of the first standard cell group and a first side of the second standard cell group in a first direction; each of the first standard cell group, the second standard cell group, and the third standard cell group includes at least one first wiring line not disposed on the same extension line as the first wiring line in the first direction on adjacent standard cells bordering any one side” in combination with other elements of the base claims 14.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG-HO KIM/Primary Examiner, Art Unit 2811